The judgment of the court was pronounced by
Slidell, J.
The affidavit for attachment alleged the debt to be $2848, and a bond was given for $4500; the petition claimed a like amount. In an amended petition, the plaintiff claimed $2848, with five per cent interest fiom January 13th, 1845. The suit was brought in April, 1848. The defendant obtained in the court below a dismissal of the attachment, upon the ground that the sum due exceeded the amount stated in the affidavit, and that the bond was insufficient in amount. There was a subsequent remittitur for the interest; but this, it is urged, could not cure the alleged insufficiency of the bond.
Upon the authority of the case of Pope v. Hunter, 13 L. R., 308, we are of opinion that the attachment was improperly set aside. The bond was sufficient with reference to the amount claimed in the affidavit. The judgment could not be given with privilege for a greater amount than was named in the affidavit, nor would the plaintiff be justified in holding under a levy, a greater amount of property than was necessary to cover the amount sworn to and costs. But the discrepancy between the amended supplemental petition, was not a sufficient reason for dissolving the attachment.
It is therefore decreed, that the judgment of the district court be reversed, and that this cause be remanded for further proceedings according to law, the defendant paying the costs of the rule, and of this appeal.